Citation Nr: 0609338	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
service-connected chronic prostatitis. 

2. Entitlement to compensation under 38 U.S.C. § 1151 for 
adenocarcinoma of the prostate. 

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from April 1951 to September 
1951. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in December 2003.  A transcript of 
the hearing testimony is associated with the claims file.

Apart from the claim of compensation under 38 U.S.C. § 1151 
for adenocarcinoma of the prostate, the veteran claims 
service connection for adenocarcinoma of the prostate with 
residuals of erectile dysfunction, secondary to service-
connected chronic prostatitis, and this claim is referred to 
the RO for further appropriate action. 

The issue of compensation under 38 U.S.C. § 1151 for 
adenocarcinoma of the prostate is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic prostatitis is not manifested by medical evidence of 
a voiding dysfunction or a urinary tract infection.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for service-connected chronic prostatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 4.115b, Diagnostic Code 7527 (2005).
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  

In June 2003 statement of the case (SOC), the RO provided the 
veteran with VCAA notice, including the type of evidence 
needed to substantiate the claim.  In the SOC, the veteran 
was notified of the laws and regulations regarding, 
pertaining to the benefit sought.  The veteran was 
specifically notified that VA would obtain VA, records, 
service department records, Social Security records, and 
other federal agencies.   He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.   The notification contained the provision, 
requesting that the veteran to provide any evidence in his 
possession that pertains to the claim.  

As for content of the VCAA notice, the document substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issues at a hearing, which he also did.  For 
these reasons, the veteran has not been prejudiced by late 
timing of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In March 2006, during the pendency of the appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must include notice of an effective date for the 
award of the benefit. 

Although the VCAA notice did not include the provision, 
pertaining to the effective date of the award, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision as the preponderance of the 
evidence is against the claim for increase; therefore, any 
question as to the effective date to be assigned is rendered 
moot.   
Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the 
present case, the evidence includes private and VA records 
and a report of a VA examination.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist under the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1952 rating decision, the RO granted a 
noncompensable rating for the chronic prostatitis from 
September 2, 1951, to August 19, 1952, and a 10 percent 
rating effective August 20, 1952.  The 10 percent rating has 
remained in effect and unchanged since then. 

The veteran's current claim for increase was received at the 
RO in November 2001. 

A disability evaluation is determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's chronic prostatitis is currently rated under 38 
C.F.R. § 4.114b, Diagnostic Code (DC) 7527.  Pursuant to DC 
7527, residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, which ever is predominant.  

Under 38 C.F.R. § 4.115a, the criteria for the next higher 
rating, 20 percent, under voiding dysfunction are continual 
urine leakage, urinary incontinence, or stress incontinence, 
requiring the wearing of absorbent materials that must be 
changed less than two times per day. 

Under 38 C.F.R. § 4.115a, the criteria for the next higher 
rating, 30 percent, under a urinary tract infection are 
recurrent symptomatic infection, requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management. 

Private medical records show that the veteran had a radical 
prostatectomy in September 1995. 

VA records, covering the period from 2002 to 2003, disclose 
no complaint of urinary incontinence or a finding of a 
urinary tract infection. 

On VA examination in July 2002, the veteran did not complain 
of urinary incontinence or of a urinary tract infection, and 
the examiner did not find either one. 

In November 2003, an urologist reported that the veteran did 
well after the surgery, and there was no urinary 
incontinence.  

In the December 2003 hearing, the veteran testified that he 
was experiencing bladder control problems, requiring that he 
wear a pad.  
 
While the veteran testified about bladder control problems, 
the medical records, both VA and private, do not document 
either a voiding dysfunction or a urinary tract infection.  
In absence of objective evidence of either a voiding 
dysfunction or a urinary tract infection, the preponderance 
of the evidence is against the claim. 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. § 4.115b, Diagnostic Code 7527. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so 


exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

A rating higher than 10 percent for service-connected chronic 
prostatitis is denied.


REMAND

In a March 1997 rating decision, the RO denied the veteran's 
claim for compensation under 38 U.S.C. §  1151 for 
adenocarcinoma of the prostate.  In March 1997, the veteran 
submitted a document that the Board reasonably construes as a 
disagreement with the March 1997 determination and a desire 
for appellate review.  38 C.F.R. § 20.201.  Since the RO has 
not issued a statement of the case, a remand is required to 
cure the procedural deficiency. Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the foregoing, the claim for compensation under 
38 U.S.C. §  1151 for adenocarcinoma of the prostate is 
REMANDED for the following:

Issue a statement of the case, 
addressing the denial of the claim for 
compensation under 38 U.S.C. § 1151 for 
adenocarcinoma of the prostate.  
Thereafter, if the veteran perfects an 
appeal of the issue, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


